PER CURIAM.
As it pertains to petitioner’s motion and amended motion for postconvietion relief, the petition for writ of mandamus is denied as moot in light of the trial court’s recent order denying those motions. The remaining relief sought by the petition for writ of mandamus is denied as moot in light of the trial court’s order directing the filing of written responses to the pending motion for in-camera inspection. See Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002).
ERVIN, DAVIS and BENTON, JJ., concur.